                                                        United States District Court
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             SACR 18-00092-CJC

Defendant         Quan Tam Chu                                              Social Security No. 7           1    0     7

akas:   Quan T. Cho; drmundolol                                             (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.         12     03    2019


 COUNSEL                                                              Kenneth Reed, Retained
                                                                             (Name of Counsel)

    PLEA              X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING

                      Possession of Child Pornography in violation of 18 U.S.C. §§ 2252A(a)(5)(B), (b)(2) as charged in the
                      Single-Count Indictment.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/             sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER
                      guilty as charged and convicted and ordered that pursuant to the Sentencing Reform Act of 1984, the
                      defendant, Quan Tam Chu, be committed on Count One of the Single-Count Indictment to the custody
                      of the Bureau of Prisons to be imprisoned for a term of FORTY-SIX (46) MONTHS.

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and
pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is
unable to pay and is not likely to become able to pay any fine in addition to restitution.

Pursuant to 18 U.S.C. § 3014, the additional special assessment is waived as the Court finds that the defendant has
established that he is unable to pay and is not likely to become able to pay the assessment in addition to restitution.

It is ordered that the defendant shall pay restitution in the total amount of $1,000 pursuant to 18 U.S.C. § 2259.

Defendant shall pay restitution in the total amount of $1,000 to victims as set forth in a separate victim list prepared by
the probation office which this Court adopts and which reflects the Court’s determination of the amount of restitution
due to each victim. The victim list, which shall be forwarded to the fiscal section of the clerk’s office, shall remain
confidential to protect the privacy interests of the victims.

Restitution shall be paid in full no later than 30 days from the date of this judgement.

The defendant shall comply with General Order No. 18-10.

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 7
USA vs.     Quan Tam Chu                                            Docket No.:   SACR 18-00092-CJC

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of LIFE under the
following terms and conditions:

              1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
                 Services Office and General Order 18-10, excluding Condition 14 in Section I of that Order, but
                 including the conditions of probation and supervised release set forth in Section III of General Order 18-
                 10

              2. During the period of community supervision, the defendant shall pay the special assessment in
                 accordance with this judgment's orders pertaining to such payment.

              3. The defendant shall cooperate in the collection of a DNA sample from the defendant.

              4. The defendant shall register as a sex offender, and keep the registration current, in each jurisdiction
                 where he resides, where he is an employee, and where he is a student, to the extent the registration
                 procedures have been established in each jurisdiction. When registering for the first time, the defendant
                 shall also register in the jurisdiction in which the conviction occurred if different from his jurisdiction of
                 residence. The defendant shall provide proof of registration to the Probation Officer within 48 hours of
                 registration.

              5. The defendant shall participate in a psychological counseling or psychiatric treatment or a sex offender
                 treatment program, as approved and directed by the Probation Officer. The defendant shall abide by all
                 rules, requirements, and conditions of such program, including submission to risk assessment, and
                 physiological testing, such as polygraph and Abel testing.

              6. As directed by the Probation Officer, the defendant shall pay all or part of the costs of psychological
                 counseling or psychiatric treatment, or a sex offender treatment program, or any combination thereof to
                 the aftercare contractor during the period of community supervision. The defendant shall provide
                 payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to
                 pay, no payment shall be required.

              7. The defendant shall participate in an evaluation by a trained professional, approved by the Probation
                 Office, to assess the defendant's risk to the community as a sex offender. The evaluation may include
                 physiological testing, such as polygraph and Abel testing. The Court authorizes the Probation Officer to
                 disclose the Presentence Report, and any previous mental health evaluations or reports, to the evaluation
                 provider. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the sex
                 offender risk evaluation to the aftercare contractor during the period of community supervision. The
                 defendant shall provide payment and proof of payment as directed by the Probation Officer. If the
                 defendant has no ability to pay, no payment shall be required.

              8. The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
                 drawings, videos, or video games depicting and/or describing child pornography, as defined at 18 U.S.C.
                 § 2256(8), or sexually explicit conduct, as defined at 18 U.S.C. §2256(2). This condition does not
                 prohibit the defendant from possessing materials solely because they are necessary to, and used for, a
                 collateral attack, nor does it prohibit him from possessing materials prepared and used for the purposes
                 of his Court-mandated sex offender treatment, when the defendant's treatment provider or the probation
                 officer has approved of his possession of the materials in advance.



CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 2 of 7
USA vs.     Quan Tam Chu                                          Docket No.:   SACR 18-00092-CJC

              9. The defendant shall not associate or have verbal, written, telephonic, or electronic communication with
                 any person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor;
                 and (b) on the condition that the defendant notify said parent or legal guardian of his conviction in the
                 instant offense. This condition does not encompass persons under the age of 18, such as waiters,
                 cashiers, ticket vendors, etc., whom the defendant must interact with in order to obtain ordinary and
                 usual commercial services.

              10. The defendant shall not frequent, or loiter, within 100 feet of school yards, parks, public swimming
                  pools, playgrounds, youth centers, video arcade facilities, or any other places primarily used by persons
                  under the age of 18.

              11. The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a
                  business or organization that causes him to regularly contact persons under the age of 18.

              12. The defendant's employment shall be approved by the Probation Officer, and any change in
                  employment must be pre-approved by the Probation Officer. The defendant shall submit the name and
                  address of the proposed employer to the Probation Officer at least 10 days prior to any scheduled
                  change.

              13. The defendant shall submit to a search, at any time, with or without warrant, and by any law
                  enforcement or probation officer, of the defendant's person and any property, house, residence,
                  vehicle, papers, computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic
                  communication or data storage devices or media, effects and other areas under the offender’s
                  control, upon reasonable suspicion concerning a violation of a condition of supervision or
                  unlawful conduct by the defendant, or by any probation officer in the lawful discharge of the
                  officer's supervision functions.

              14. The defendant shall possess and use only those computers and computer-related devices, screen user
                  names, passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the
                  Probation Officer upon commencement of supervision. Any changes or additions are to be disclosed to
                  the Probation Officer prior to the first use. Computers and computer-related devices include personal
                  computers, personal data assistants (PDAs), internet appliances, electronic games, cellular telephones,
                  and digital storage media, as well as their peripheral equipment, that can access, or can be modified to
                  access, the internet, electronic bulletin boards, and other computers.

              15. All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be
                  subject to search and seizure. This shall not apply to items used at the employment's site, which are
                  maintained and monitored by the employer.

              16. The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The
                  defendant shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per
                  month per device connected to the internet.

The drug testing condition mandated by statute is suspended based on the Court's determination that the defendant
poses a low risk of future substance abuse.

///
///


CR-104 (docx 10/18)                       JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 3 of 7
USA vs.     Quan Tam Chu                                                     Docket No.:      SACR 18-00092-CJC

The Court authorizes the Probation Officer to disclose the Presentence Report, and any previous mental health
evaluations or reports, to the treatment provider. The treatment provider may provide information (excluding the
Presentence report), to State or local social service agencies (such as the State of California, Department of Social
Service), for the purpose of the client's rehabilitation.

It is further ordered that the defendant surrender himself to the institution designated by the Bureau of Prisons at or
before 12 noon, on a December 13, 2019. In the absence of such designation, the defendant shall report on or before
the same date and time, to the United States Marshal located at the United States Court House, 411 West Fourth
Street, Santa Ana, California 92701-4516.

The Court strongly recommends that the Bureau of Prisons allow the defendant to participate in the sex offender
management program.

Bond is exonerated upon surrender.

The Court advised the defendant of his right to appeal.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           December 3, 2019
           Date                                                  Cormac J. Carney, U. S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                 Clerk, U.S. District Court




           December 3, 2019                                By    G. Garcia
           Filed Date                                            Deputy Clerk




CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 4 of 7
USA vs.     Quan Tam Chu                                                          Docket No.:     SACR 18-00092-CJC

The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:

1.   The defendant must not commit another federal, state, or local          9.     The defendant must not knowingly associate with any persons
     crime;                                                                         engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal               any person convicted of a felony unless granted permission to do so
     judicial district of residence within 72 hours of imposition of a              by the probation officer. This condition will not apply to intimate
     sentence of probation or release from imprisonment, unless                     family members, unless the court has completed an individualized
     otherwise directed by the probation officer;                                   review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by             protection of the community or rehabilitation;
     the court or probation officer;                                         10.    The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district                   not purchase, possess, use, distribute, or administer any narcotic or
     without first receiving the permission of the court or probation               other controlled substance, or any paraphernalia related to such
     officer;                                                                       substances, except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the probation     11.    The defendant must notify the probation officer within 72 hours of
     officer, unless legitimately asserting his or her Fifth Amendment              being arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;            12.    For felony cases, the defendant must not possess a firearm,
6.   The defendant must reside at a location approved by the probation              ammunition, destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before   13.    The defendant must not act or enter into any agreement with a law
     any anticipated change or within 72 hours of an unanticipated                  enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant’s residence;                permission of the court;
7.   The defendant must permit the probation officer to contact him or       14.    As directed by the probation officer, the defendant must notify
     her at any time at home or elsewhere and must permit confiscation              specific persons and organizations of specific risks posed by the
     of any contraband prohibited by law or the terms of supervision                defendant to those persons and organizations and must permit the
     and observed in plain view by the probation officer;                           probation officer to confirm the defendant’s compliance with such
8.   The defendant must work at a lawful occupation unless excused by               requirement and to make such notifications;
     the probation officer for schooling, training, or other acceptable      15.    The defendant must follow the instructions of the probation officer
     reasons and must notify the probation officer at least ten days                to implement the orders of the court, afford adequate deterrence
     before any change in employment or within 72 hours of an                       from criminal conduct, protect the public from further crimes of the
     unanticipated change;                                                          defendant; and provide the defendant with needed educational or
                                                                                    vocational training, medical care, or other correctional treatment in
                                                                                    the most effective manner.




CR-104 (docx 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 5 of 7
USA vs.     Quan Tam Chu                                                         Docket No.:     SACR 18-00092-CJC


 X The defendant must also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be
subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18
U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

          CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, must be disclosed to the Probation Officer upon request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 6 of 7
USA vs.     Quan Tam Chu                                                       Docket No.:        SACR 18-00092-CJC


                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 7 of 7
